Cahill, J.
Complainant filed a bill in the Wayne circuit court to.restore a lost deed of lots 13, 14, and 15, *264of block 30, in the village of Wyandotte, claimed to have been executed to him by Christian Schuffert, the father o.f complainant, in his life-time. At his death the deed was not found, but another deed to the defendant of lot 14 was found in the possession of defendant, and put upon record. The complainant claimed in his bill that, at the time of filing the same, he was in the actual possession of the property in question, but alleged that defendant, by virtue of her deed, claimed to own lot 14, and intended to take possession, and dispossess the complainant. The bill asked for an injunction to restz-ain the defendant from interfering with complainant’s possession or rights. An injunction issued as prayed. Upon the coming in of the answer denying the statements of the bill, and on motion of defendant’s solicitor, the following order was made:
“In this cause, the motion to dissolve the preliminary injunction heretofore issued in this cause coming on to be heard, and the counsel for the respective parties having been duly heard thereon, it is ordered that the temporary injunction heretofore issued in this cause be, and the same is hereby, dissolved so far as it interferes with the right of possession of the defendant, or right to go to or come from said property, described in the bill of complaint, or so far as the same may affect her doing with the same as she pleases, except conveying the same, with the costs of this motion.
“And this court being satisfied that, at the time of the commencement of this suit and prior thereto, defendant was in possession of the premises described in the bill of complaint, it is ordered that, her possession being disturbed by the complainant under and by virtue of said Injunction, said complainant restore said premises to said defendant forthwith, upon service of a copy of this order, without prejudice to his taking any legal steps to assert any claim of his to said premises, said service to be made personally upon the complainant.
From this order the complainant appeals. We held on the argument that the order was not such a final order *265as would justify an appeal to this Court, and that the appeal must be dismissed. Such an order will now be made, with costs.
The other Justices concurred.